                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


ROGER C. CHASE, II,

               Plaintiff,

v.                                                           Case No. 1:18-cv-873
                                                             Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                            OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his application for disability insurance benefits (DIB).

               Plaintiff alleged a disability onset date of April 15, 2015. PageID.337. Plaintiff

identified his disabling conditions as protrusion T3-T4, surrounding nerve damage of T3-T4, and

depression. PageID.341. Prior to applying for DIB, plaintiff completed high school, had additional

training at a CDL school, and had past employment as an injection mold operator, truck driver,

small products bench assembler, delivery driver, and fabricator assembler. PageID.138, 342. An

administrative law judge (ALJ) reviewed plaintiff’s application de novo and entered a written

decision denying benefits on October 8, 2017. PageID.133-140. This decision, which was later

approved by the Appeals Council, has become the final decision of the Commissioner and is now

before the Court for review.




                                                 1
               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923



                                                 2
(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               Plaintiff’s application for disability benefits failed at the fifth step of the evaluation.

At the first step, the ALJ found that plaintiff had not engaged in substantial gainful activity since

his alleged onset date of April 15, 2015, and that he meets the insured status requirements of the

Social Security Act through March 30, 2020. PageID.135. At the second step, the ALJ found that

                                                   3
plaintiff had severe impairments of degenerative disc disease of the spine and obesity.

PageID.135. At the third step, the ALJ found that plaintiff did not have an impairment or

combination of impairments that met or equaled the requirements of the Listing of Impairments in

20 C.F.R. Pt. 404, Subpt. P, App. 1. Id.

               The ALJ decided at the fourth step that:

               After careful consideration of the entire record, I find that the claimant has
       the residual functional capacity to perform light work as defined in 20 CFR
       404.1567(b) except he is limited to simple and unskilled work and can have no
       exposure to work place hazards (due to use of medication and marijuana); he can
       never climb ladders, ropes, or scaffolds; cannot engage in work that would require
       crawling; he must avoid concentrated exposure to vibration; he can only
       occasionally engage in the rotation, flexion, and extension of the neck, and with no
       repetitive neck movements; and he can only occasionally reach overhead
       bilaterally.

PageID.136. The ALJ also found that plaintiff is unable to perform any past relevant work.

PageID.138.

               At the fifth step, the ALJ found that plaintiff could perform a significant number of

unskilled jobs at the light exertional level in the national economy. PageID.139. Specifically, the

ALJ found that plaintiff could perform the requirements of unskilled, light work such as production

inspector (60,000 jobs), host/hostess (55,000 jobs), and cashier (50,000 jobs). PageID.139.

Accordingly, the ALJ determined that plaintiff has not been under a disability, as defined in the

Social Security Act, from April 15, 2015 (the alleged onset date) through October 18, 2017 (the

date of the decision). PageID.139-140.

               III.    DISCUSSION

               Plaintiff set forth three issues on appeal.

               A.    This case should be remanded because the ALJ at the
               hearing was not properly appointed.




                                                  4
               Plaintiff contends that this case should be remanded because “the ALJ in this case

was improperly appointed” for the reasons discussed in Lucia v. Securities and Exchange

Commission, -- U.S. --, 138 S. Ct. 2044 (2018). Plaintiff’s Brief (ECF No. 15, PageID.575). This

Court has rejected similar claims when the plaintiff failed to contest the validity of the ALJ’s

appointment during the administrative proceedings. See, e.g., Sturdee v. Commissioner of Social

Security, 1:18-cv-770, 2019 WL 4743836 at *3 (W.D. Mich. Sept. 30, 2019); Van Andel v.

Commissioner of Social Security, No. 1:17-cv-1021, 2019 WL 1375339 at *3 (W.D. Mich. March

27, 2019). Accordingly, plaintiff’s claim of error is denied.

               B.     This ALJ did not have substantial evidence to support
               her finding regarding plaintiff’s credibility.

               Plaintiff contends that the ALJ wrongly found that his statements regarding his

impairments are not entirely consistent with the medical record or other evidence in the record.

Plaintiff’s Brief at PageID.576. In this regard, plaintiff contends that the ALJ wrongly discredited

plaintiff’s “credibility” because he did not visit the doctor very often (i.e., he saw a doctor at six

month intervals) and that the severity of his back pain is confirmed by an MRI taken on March 1,

2018 (about five months after the ALJ denied his claim). Id. at PageID.572, 576-577.

               The term “credibility” is no longer used by the Commissioner in evaluating claims.

In SSR 16-3p the agency stated:

       [W]e are eliminating the use of the term “credibility” from our sub-regulatory
       policy, as our regulations do not use this term. In doing so, we clarify that
       subjective symptom evaluation is not an examination of an individual's character.

SSR 16-3p, 2016 WL 1119029 at *1-2 (eff. March 16, 2016). Under this policy, “[a]djudicators

must limit their evaluation to the individual’s statements about his or her symptoms and the

evidence in the record that is relevant to the individual’s impairments,” and “will not assess an




                                                  5
individual’s overall character or truthfulness in the manner typically used during an adversarial

court litigation.” Id. at *10.

                While SSR 16-3p eliminated the use of the term “credibility,” the regulatory

analysis remains the same. As this Court observed,

                The new policy ruling did not and could not change the underlying
        regulations. The longstanding two-part analysis for evaluating symptoms applies.
        20 C.F.R. § 404.1529(a). “An ALJ must first determine ‘whether there is an
        underlying medically determinable physical impairment that could reasonably be
        expected to produce the claimant’s symptoms.’ If such an impairment exists, the
        ALJ ‘must evaluate the intensity, persistence, and limiting effects of the symptoms
        on the individual’s ability to do basic work activities.’ ” Morrison v. Commissioner,
        2017 WL 4278378, at *4 (quoting Rogers v. Commissioner, 486 F.3d 234, 247 (6th
        Cir. 2007) ). Relevant factors to be considered in evaluating symptoms are listed in
        20 C.F.R. § 404.1529(c)(3). “It is well established that the ALJ is not required to
        discuss every factor or conduct a factor-by-factor analysis.” Pratt v. Commissioner,
        No. 1:12-cv-1084, 2014 WL 1577525, at *3 (W.D. Mich. Apr. 21, 2014) (collecting
        cases); see also Carsten v. Commissioner, No. 15-14379, 2017 WL 957455, at *4
        (E.D. Mich. Feb. 23, 2017).

Palmer v. Commissioner of Social Security, No. 1:17-cv-577, 2018 WL 4346819 at *6 (W.D.

Mich. Aug. 9, 2018), R&R adopted 2018 WL 4334623.

                It is well established that evaluation of a claimant’s subjective complaints remains

peculiarly within the province of the ALJ. See Gooch v. Secretary of Health & Human Services,

833 F.2d 589, 592 (6th Cir. 1987). While the term “credibility” is no longer used, this Court must

still give deference to the ALJ’s evaluation of the symptoms under the regulations, and may not

disturb that ALJ’s evaluation “absent [a] compelling reason.” Smith v. Halter, 307 F.3d 377, 379

(6th Cir. 2001) “[A]side from this linguistic clarification, the analysis under SSR 16-3p otherwise

is identical to that performed under SSR 96-7p.” Scobey v. Commissioner of Social Security, No.

1:17-cv-987, 2018 WL 4658816 at *11 (W.D. Mich. Sept. 28, 2018) (internal quotation marks and

brackets omitted).




                                                 6
                 The ALJ did not discount plaintiff’s symptoms simply because plaintiff saw a

doctor infrequently. Rather, the ALJ found that plaintiff’s condition was not as serious as he

alleged for a number of reasons. While plaintiff contends that his upper back pain started after an

automobile accident in 2001, he worked for many years after the accident. PageID.137, 424, 448.

In this regard, plaintiff’s alleged disability onset date is about 14 years after the accident.

                 In addition, plaintiff did not undergo much medical treatment in recent years and

stopped using pain medication other than marijuana:

                  Within the period at issue, he only met with his primary care provider at
          roughly six-month intervals (Ex 7F). These records showed that despite his
          allegation of disability, he was able to maintain a full pushup position for 45
          seconds without difficulty (Ex 7F/3). Additionally, by mid-2016, he had stopped
          taking pain medication and was only using marijuana. Interestingly, he admitted
          feeling better and that he was more active. Such evidence does little to bolster his
          allegations, as does the fact that the physical examination of his spine was
          completely normal (Ex 7F/4). The associated treatment note also showed the
          claimant was able to rise, stand, and walk effortlessly while further noting he was
          in no distress and was even smiling during the appointment.

                  Also inconsistent with his subjective allegations are the results of an August
          2015 consultative examination. Except for weighing over 300 pounds, the only
          noteworthy finding was somewhat reduced range of motion of the cervical and
          lumbar spine. The remainder of his physical examination was largely
          unremarkable. He demonstrated a normal gait and station, and had full grip strength
          and full digital dexterity. Moreover, he displayed no difficulty getting on and off
          the exam table, heel and toe walking, and squatting (Ex 6F). Based on this
          examination report, especially in light of the lack of significant treatment
          documented in the treatment notes, the evidence does not support the claimant's
          allegation of disability.

PageID.137.

                 Based on this record, the Court finds no compelling reason to disturb the ALJ’s

evaluation of the intensity, persistence, and limiting effects of plaintiff’s symptoms on his ability

to do basic work activities. See Smith, 307 F.3d at 379. Accordingly, plaintiff’s claim of error is

denied.



                                                    7
               C.    This case should be remanded to consider the post-
               hearing evidence.

               Finally, plaintiff contends that this matter should be reversed and remanded

pursuant to sentence six of 42 U.S.C. § 405(g) for evaluation of an MRI taken about five months

after the ALJ denied his claim for benefits. When a plaintiff submits evidence that has not been

presented to the ALJ, the Court may consider the evidence only for the limited purpose of deciding

whether to issue a sentence-six remand under 42 U.S.C. § 405(g). See Sizemore v. Secretary of

Health and Human Services, 865 F.2d 709, 711 (6th Cir. 1988). Under sentence-six, “[t]he court

. . . may at any time order the additional evidence to be taken before the Commissioner of Social

Security, but only upon a showing that there is new evidence which is material and that there is

good cause for the failure to incorporate such evidence into the record in a prior proceeding . . .”

42 U.S.C. § 405(g). In a sentence-six remand, the court does not rule in any way on the correctness

of the administrative decision, neither affirming, modifying, nor reversing the Commissioner’s

decision. Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991). “Rather, the court remands because new

evidence has come to light that was not available to the claimant at the time of the administrative

proceeding and that evidence might have changed the outcome of the prior proceeding.” Id. “The

party seeking a remand bears the burden of showing that these two requirements are met.” Hollon

ex rel. Hollon v. Commissioner of Social Security, 447 F.3d 477, 483 (6th Cir. 2006).

               “A claimant shows ‘good cause’ by demonstrating a reasonable justification for the

failure to acquire and present the evidence for inclusion in the hearing before the ALJ.” Foster v.

Halter, 279 F.3d 348, 357 (6th Cir. 2001). To show good cause a claimant is required to detail the

obstacles that prevented him from entering the evidence in a timely manner. Bass v. McMahon,

499 F.3d 506, 513 (6th Cir. 2007). In order for a claimant to satisfy the burden of proof as to

materiality, “he must demonstrate that there was a reasonable probability that the [Commissioner]

                                                 8
would have reached a different disposition of the disability claim if presented with the new

evidence.” Sizemore, 865 F.2d at 711.

                 Here, plaintiff states that he saw his treating physician in February 2018,

complained of upper back pain since his 2001 accident, and was diagnosed with chronic pain in

the upper back and left shoulder. PageID.44, 572. Plaintiff had an MRI on March 1, 2018.

PageID.47-56. All of these events occurred between four and five months after the ALJ denied

plaintiff’s claim for benefits. Plaintiff has failed to demonstrate good cause for presenting this

evidence. Plaintiff does not address the sentence six requirements in any detail; rather, plaintiff

simply refers to the evidence as “new”. PageID.572. See Courter v. Commissioner of Social

Security, 479 Fed. Appx. 713, 725 (6th Cir. 2012) (“[t]he mere fact that evidence was not in

existence at the time of the ALJ’s decision does not necessarily satisfy the ‘good cause’

requirement”).

                 Furthermore, plaintiff has not shown that the evidence is material to his claim.

Plaintiff has presented no medical opinion which interprets the MRI results and links those results

to his alleged impairments and his condition as it existed during the relevant time period (April 15,

2015 through October 18, 2017). The fact that a claimant had an MRI some months after a decision

denying benefits is not sufficient to obtain a sentence six remand. Even if the MRI showed a

deterioration in plaintiff’s condition, “[e]vidence of a subsequent deterioration or change in

condition after the administrative hearing is deemed immaterial.” Wyatt v. Secretary of Health and

Human Services, 974 F.2d 680, 685 (6th Cir. 1992). In short, there is no evidence that the ALJ

would have reached a different disposition of the disability claim if presented with that evidence.

Sizemore, 865 F.2d at 711. Accordingly, plaintiff’s claim for a sentence six remand is denied.




                                                 9
               IV.     CONCLUSION

               The    ALJ’s   determination    is    supported     by   substantial   evidence.   The

Commissioner’s decision will be AFFIRMED pursuant to 42 U.S.C. § 405(g). A judgment

consistent with this opinion will be issued forthwith.



Dated: March 25, 2020                                    /s/ Ray Kent
                                                         United States Magistrate Judge




                                                10
